Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					DETAILED ACTION
	Applicants’ filing of the claim amendments (4/7/2020) , affidavit (4/07/2020) and IDS filed (1/24/2020, 6/14/2021, 02/09/2022) is acknowledged. For the sake of compact prosecution, the examiner discussed claim amendments with Atty. Ronald Kamis on 2/01/2022 and 2/10/2022. Claims pending are 1, 14, 18-35. The withdrawn claims 24, 28 have been rejoined. Claims 14, 20, 23, 25, 33-35 are cancelled. Claims 1, 18, 19, 21, 22, 24, 26-32 are allowed. 
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 6/7/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. The withdrawn claims 23, 25 have been cancelled and claims 24, 28 are rejoined. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ronald Kamis on 2/10/2022. 
The application has been amended as follows: 
1. DELETE claims 14, 20, 23, 25, 33-35.
2 REWRITE the following claims:
	18. A method of treatment according to claim 1, wherein the DHODH inhibitor is employed in a combination therapy with a second therapy, wherein the second therapy is selected from an inhibitor of DNA repair, a PARP-1 inhibitor, a PARP-2 inhibitor, a topoisomerase I and/or a topoisomerase II inhibitor.
	
	19. A method of treatment according to claim 18, wherein the second therapy is an inhibitor of DNA repair, wherein the inhibitor is selected from TRC102, (2E)-2-[(4,5-Dimethoxy-2-methyl-3,6-dioxo-1,4-cyclohexadien-1-yl)methylene]-undecanoic acid [also known as E3330], NCS-666715 and NSC-124854, 8-oxoguamine, tanespirmycin, 
	
24. A method of treatment according to claim 19, wherein the inhibitor is a PARP inhibitor independently selected from olaparib, rucaparib, niraparib, iniparib, talazoparib, veliparib, CEP9722, E7016, BGB-290, AZD-2461, 3-aminobenzamide and combinations thereof.

	32. A method of treatment according to claim 18, wherein the therapy is a topoisomerase inhibitor independently selected from irinotecan, topotecan, camptothecin, lamellarin D, etoposide (VP-16), teniposide, doxorubicin, daunorubicin, mitoxantrone, amsacrine, ellipticines, aurintricarboxylic acid, 3-Hydroxy-2-[(1R)-6-isopropenyl-3-methyl-cyclohex-2-en-1-yl]-5-pentyl-1,4-benzoquinone (HU-331) and combinations thereof.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching the DHODH inhibitor 2-(3,5-difluoro-3’methoxybiphenyl-4-ylamino)nicotinic acid in the treatment of acute myeloid leukaemia (AML) as claimed. The state of the prior discloses that DHODH inhibitors are utilized for the treatment of hematological cancer, however the state of the prior art does not suggest or teach the DHODH inhibitor as in claim 1 in treating AML or the combination therapy of the agent with other inhibitor compounds. Thus claims 1, 18, 19, 21, 22, 24, 26-32 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627